NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                           Argued  September  29,  2015  
                                            Decided  October  5,  2015  
  
  
                                                          Before  
  
                                       DIANE  P.  WOOD,  Chief  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       KENNETH  F.  RIPPLE,  Circuit  Judge  
  
  
No.  13-­‐‑3476                                                                Appeal   from   the   United  
                                                                               States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                   Southern  District  of  Illinois.  
      Plaintiff-­‐‑Appellee,  
                                                                                 
                   v.                                                          No.  12-­‐‑30291-­‐‑001-­‐‑GPM  
                                                                               G.  Patrick  Murphy,  Judge.  
MARTIN  EVANICK,  
     Defendant-­‐‑Appellant.  
  
  
                                                   Order  
                                                        
    After  pleading  guilty  to  producing  child  pornography,  18  U.S.C.  §2251(a),  Martin  
Evanick  was  sentenced  to  235  months’  imprisonment  plus  supervised  release.  He  con-­‐‑
tests  that  sentence  on  appeal.  
      
    The  parties  have  agreed  that  a  full  resentencing  is  required  by  United  States  v.  
Thompson,  777  F.3d  368  (7th  Cir.  2015),  and  its  successors,  such  as  United  States  v.  Kappes,  
782  F.3d  828  (7th  Cir.  2015),  because  the  district  judge  did  not  adequately  discuss  and  
justify  the  discretionary  terms  of  supervised  release.  
      

                                                                                                                           
No.  13-­‐‑3476                                                                                   Page  2  

    Evanick  contends  that  we  should  go  further  and  hold  that  235  months  is  an  unrea-­‐‑
sonably  long  term  of  imprisonment,  even  though  it  is  within  a  properly  calculated  
Guideline  range.  But  it  would  be  premature  to  address  that  subject.  The  district  court  
will  resentence  Evanick,  potentially  with  the  benefit  of  an  expanded  record,  and  may  
choose  a  lower  term  of  imprisonment.  If  the  judge  gives  a  term  of  235  months  or  more  
(resentencing  can  lead  to  longer  as  well  as  shorter  terms),  that  decision  will  be  accom-­‐‑
panied  by  new  reasons.  And  all  of  this  will  be  done  by  a  different  district  judge,  the  
judge  who  imposed  the  existing  sentence  having  retired.  It  is  best  to  allow  the  district  
court  to  complete  the  process  of  resentencing  before  the  court  of  appeals  addresses  any  
complaint  about  the  reasonableness  of  the  result.  
      
    The  judgment  is  vacated,  and  the  case  is  remanded  for  resentencing.